DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 4-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2).
	Claims 2-3, 16, and 19 are rejected under 35 U.S.C. 103.
	Claim 19 is rejected under 35 U.S.C. 112(b).
	Claim 1 is objected to for a minor informality.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In line 9 of claim 1, “the interactive component is it be rendered” should read “the interactive component is to be rendered”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the limitation "the second user" in line 4.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a second user” in claim 19 or in independent claim 18. Claim 18 recites “a second messaging application” but does not recite a user of this application. Furthermore, it is unclear what is meant by “displaying an identifier identifying the second user with the change to the interactive content”. For the purpose of compact prosecution, the examiner is interpreting this limitation to mean displaying an identifier that identifies a second user that makes the change to the interactive content, an embodiment of which is discussed in Paragraph 67 of the specification of the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MITCHELL (US 2021/0409365 A1).

Regarding Claim 1, MITCHELL discloses a system comprising: one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media that, when executed by at least one processor, cause the at least one processor to: (Paragraphs 0088-90, Figure 12 processor 1204 and memory 1206.)
cause a user interface of a first application to be rendered on a display of a first device; (“FIG. 4 illustrates a computer display device coupled to a computing device 102 that has received instructions, such as dynamic HTML code, from application server 106 and/or email server 108, and rendered and displayed the instructions to render an email inbox GUI 400 using a web browser, other HTML client, or other client application 110” Paragraph 0063. An email application is a first application that is displayed on a device. See Paragraph 0023 and Figure 4.)
determine that an interactive component is to be rendered in the user interface of the first application, (“client application 110 requests and receives email message data from email server 108, and requests and receives note data from application server 106…  to generate FIG. 5, a user has selected an email message or email thread that includes a note, or has added a new note to the email message or thread” Paragraphs 0068-69. In response to the selection of an email message containing a note, a determination is made that a note is to be rendered in the user interface of the email application. See Paragraph 0044, which describes that the note is a live, interactive component: “Each note identifier corresponds to a live, interactive note within an email message”. See Figure 5 interactive note component 506 rendered in the user interface.)
wherein the user interface comprises static content; (“FIG. 5 illustrates an email GUI 500 for one or more email messages 502 that includes static email content 504 and one or more notes 506 provided in-line as a continuous portion of the displayed GUI 500 including email messages 502” Paragraph 0070.)
in response to determining that the interactive component is it be rendered in the user interface of the first application, determine at least one linking parameter for linking the interactive component with interactive content stored in a shared storage, (“In response to selecting a note, the client application 110 identifies a note ID for the corresponding note and, as the note is edited, the client application stores edit data and also sends edit data (e.g., CRDT data) along with the note ID to the application server 106. The application server 106 stores the edit data in association with the corresponding note ID.” Paragraph 0072. Also see Paragraphs 0032-34, 0049, and 0051-52. A “note datastore” is a component within the application server, which is a shared storage. A note identifier or note ID is a linking parameter that is used to construct a link for the note, which is included in the body of an email message for rendering the note in-line with the content of the email.)
and cause the interactive component to be rendered in the user interface of the first application based on the at least one linking parameter, (“the computing device sends instructions to the email server to include the note within the email message, such as by adding the note link constructed at block 214 into a body of the email message. Opening or following the note link in the email message directs a computing device to the application server to retrieve associated note data used to render and display the note” Paragraph 0052. Based on the note link which is constructed from the note ID [i.e. the at least one linking parameter], the interactive note is rendered in the user interface of the email application. See Figure 5 interactive note 506.)
wherein rendering the interactive component causes display of the interactive content with the static content of the user interface, (“FIG. 5 illustrates an email GUI 500 for one or more email messages 502 that includes static email content 504 and one or more notes 506 provided in-line as a continuous portion of the displayed GUI 500 including email messages 502. A particular note may include one or more sections of one or more lines of text and/or other content, such as free-form text, structured to-do or checklists, tables, media, and the like.” Paragraph 0070.)
wherein changes to the interactive content made by a second user of a second application are updated in real-time within the interactive component rendered in the user interface of the first application. (“the application server identifies one or more other computing devices, or one or more accounts associated with one or more other computing devices, that have been granted access to the note, or that have previously sent a note access request for the note, and automatically and in real-time sends the updated note data to each of the identified one or more other computing devices.” Paragraph 0061. Also see Paragraphs 20, 29, 34, 38, and 73. Edits made to a live, interactive note by the first user of the first email application and secondary users of second email applications are all recorded within the note datastore on the application server, which then updates all the computing devices with access to the note in real-time.)

Regarding Claim 4, MITCHELL further discloses wherein the program instructions, when executed by the at least one processor, cause the at least one processor to determine the at least one linking parameter in response to the interactive content being pasted into the user interface of the first application. (“In response to a user selecting icon 906 in the note options 902 of FIG. 9, the GUI 1000 inserts a new editable note block 1004 in an email message 1006.” Paragraph 0083. Also see Paragraph 0082, which describes inserting an existing note into the email message. See Paragraphs 0023 and 0051, which describe that a note identifier [i.e. the linking parameter] is requested from the application server in response to an input to create a new note. The note identifier is therefore determined in response to the note being inserted (i.e. pasted) into the user interface of the email application.)

Regarding Claim 5, MITCHELL further discloses wherein the program instructions, when executed by the at least one processor, cause the at least one processor to determine the at least one linking parameter in response to receiving a message comprising the at least one linking parameter by the first application. (“Upon receiving an instruction to save a draft of the email message and note, or send the email message and note to one or more recipients, the computing device sends instructions to the email server to include the note within the email message, such as by adding the note link constructed at block 214 into a body of the email message. Opening or following the note link in the email message directs a computing device to the application server to retrieve associated note data used to render and display the note.” Paragraph 0052. Also see Paragraphs 22, 56-58 and 67-68. A note identifier [i.e. linking parameter] is determined in response to a computing device receiving or opening an email message. An access request to the application server for the note data is performed using the note identifier retrieved from the received email message.)

Regarding Claim 6, MITCHELL further discloses wherein the at least one linking parameter identifies a storage component in which the interactive content of the interactive component is stored, the storage component residing in the shared storage accessible by the first application and the second application. (“Content data for a note includes operations that define the content of the note. For example, the content data stores each keystroke operation used to edit a note using a data structure. An example data structure is a conflict-free replicated data type (CRDT), which the application server 106 uses to track and store sequences of keystroke operations that define the content of each note... The application server 106 stores the CRDT data in the note datastore 114, and associates the CRDT data with a respective note identifier.” Paragraphs 0033-34. The note identifier [i.e. linking parameter] identifies a CRDT data structure [i.e. storage component] stored in the note datastore [i.e. shared storage] of the application server that is accessible by multiple users of the email application as discussed in Paragraphs 57 and 61.)

Regarding Claim 7, MITCHELL further discloses wherein the program instructions, when executed by the at least one processor, cause the at least one processor to render the interactive component with a header portion and a body portion in the user interface of the first application. (See Figures 5-6 interactive note 506, which includes a body portion comprising a checklist (e.g. for entering groceries) and a header portion comprising controls 514-520 and 602-606 for managing or sharing the note, as described in Paragraphs 0073-74 and 0077-78. The controls are separate from the main body of the note and include similar functions as the header portion as disclosed in Paragraphs 56-57 of the specification of the instant application. The note controls are therefore equivalent to the claimed header portion.)

Regarding Claim 8, MITCHELL further discloses wherein the header portion includes a link to the interactive content in the shared storage, (“Selecting a control 518 provides options to share a note by emailing the note, copy a shareable note link, and open the note in a separate window, for instance… Selecting control 520 may also display a pop-up window including information about the note, such as email message(s) in which the note appears, a most recent edit time/date, and information on an account that created the note and a time/date of creation.” Paragraph 0074. Controls 518 and 520 are links to the interactive content displayed within the note, including the note itself and the metadata associated with the note, such as its edit history, which is comprised within the interactive content stored in the note datastore of the application server.)
and wherein the body portion includes the interactive content. (“A particular note may include one or more sections of one or more lines of text and/or other content, such as free-form text, structured to-do or checklists, tables, media, and the like.” Paragraph 0070. See Figures 5-6, which show an example of the interaction with the content in the body portion of the note, including entering text and selecting a checkbox/ bubble.)

Regarding Claim 9, MITCHELL further discloses wherein the program instructions, when executed by the at least one processor, cause the at least one processor to provide, to the shared storage, an indication of a change to the interactive content made in the user interface of the first application, (“a user may move the cursor 510 over a section of a note, select the section, and edit the selected section. The user may edit a section of a note, for instance, by typing text, deleting text or other content, selecting/deselecting a checkbox or bubble, and the like” Paragraphs 0071-72. A user makes edits to change or update a note, which are sent to the application server.)
wherein the interactive content stored in the shared storage is updated to reflect the change to the interactive content. (“In response to selecting a note, the client application 110 identifies a note ID for the corresponding note and, as the note is edited, the client application stores edit data and also sends edit data (e.g., CRDT data) along with the note ID to the application server 106. The application server 106 stores the edit data in association with the corresponding note ID.” Paragraph 0072. The application server updates the respective note in the note datastore with the edits made to the note by the users of the email application.)

Regarding Claim 10, MITCHELL further discloses wherein the program instructions, when executed by the at least one processor, cause the at least one processor to provide the interactive content associated with the interactive component in-line with the static content provided in the user interface. (“FIG. 5 illustrates an email GUI 500 for one or more email messages 502 that includes static email content 504 and one or more notes 506 provided in-line as a continuous portion of the displayed GUI 500 including email messages 502.” Paragraph 0070.)

Regarding Claim 11, MITCHELL further discloses wherein the program instructions, when executed by the at least one processor, cause the at least one processor to render the interactive component according to a scheme that visually distinguishes the interactive component from the static content in the user interface. (“A note may be visually distinguished from static email content and from other notes with a distinct border 508 around the note, for example. Notes are also distinguished from other notes by unique note IDs.” Paragraph 0070. Rendering the interactive note with a distinct border is a scheme that visually distinguishes the note from the static content.)

Regarding Claim 12, MITCHELL further discloses wherein the program instructions, when executed by the at least one processor, cause the at least one processor to: generate a message in the user interface of the first application, (“a user may selectively edit a note and an email in the same GUI 500… the client application 110 sends corresponding data, such as an email message or thread ID, any associated note ID, the text or other content, and a recipient account identifier to the email server 108. The email server 108 uses this data to send an email with the static text or other content and including a link to the note(s) to designated recipient account(s).” Paragraph 0075. See Paragraphs 0021-22. Messages are generated containing a link to the interactive note included in the message.)
wherein generating the message includes encoding the at least one linking parameter into the message; (See Paragraphs 0036 and 0048-49. Users that are granted access to the interactive note are identified and a note link is encoded in a message, such as the email described in the previous limitation, that is sent electronically. Also see Paragraph 0028, which describes access controls used to selectively provide access to users with the note link.)
and cause the message to be sent to at least the second user, wherein the at least one linking parameter is operable to enable the second application to render the interactive component in the message. (“the application server sends note data, which corresponds to one or more note identifiers specified by the note access request, to the computing device that sent the note access request of block 306. According to an embodiment, the application server implements access controls to selectively provide note data to a computing device if an account identifier associated with the computing device is authorized to access the note” Paragraph 0058. Also see Paragraphs 23, 30, 45-46. Using the note link, which identifies the note identifier [i.e. linking parameter], recipient users using second email applications access the note data, which then renders the interactive note within their respective email interfaces on their respective display devices.)

Regarding Claim 13, MITCHELL further discloses wherein the program instructions, when executed by the at least one processor, cause the at least one processor to: receive an indication of a change to the interactive content of the interactive component, (“the GUI 600 includes a control 602 to format or organize text in the form of a checklist or other to-do-type list, and a control 604 to format or organize text in the form of a table in the selected note section. GUI 600 also includes a control 606 to split a section of a note into separately manageable sections” Paragraphs 0077-78. Also see Paragraph 0071, which discusses a control for rearranging sections of the interactive note component. Paragraphs 0059-61 further discuss that edit data is received by the application server and stored.)
and update the interactive content of the interactive component with the change in the shared storage. (“the application server sends updated note data from block 310 to another computing device to enable the other computing device to display an edited note in real-time... automatically and in real-time sends the updated note data to each of the identified one or more other computing devices.” Paragraph 0061. The interactive note components displayed on the computing devices with access to the interactive note data are updated automatically in response to changes made to the note. See Paragraphs 0071-72, which further describe that the application server updates the respective note in the note datastore when edits are made to the note.)

Regarding Claim 14, MITCHELL further discloses wherein the program instructions, when executed by the at least one processor, cause the at least one processor to, in connection with updating the interactive content of the interactive component in the shared storage, cause the change to the interactive content to be displayed to the second user by the second application. (“The application server 108 stores this data and is configured to use the data to notify the account or recipient of the assignment and to push updated note content, in real-time, to each respective, assigned account or recipient.” Paragraph 0073. “the application server sends updated note data from block 310 to another computing device to enable the other computing device to display an edited note in real-time” Paragraph 0061. Edits made to the interactive note are stored in the note datastore and then pushed by the application server to all of the users that have access to the interactive note. The updates to the note are displayed to all users accessing the note in real-time.)

Regarding Claim 15, MITCHELL teaches a method for displaying interactive content in a first messaging application, the method comprising: (“The present disclosure provides a computer-implemented application program (application) that is programmed to integrate email and one or more other productivity tools, such as a real-time collaboration tool.” Paragraph 0020.)
rendering a user interface of the first messaging application in a display of a first device; (“FIG. 4 illustrates a computer display device coupled to a computing device 102 that has received instructions, such as dynamic HTML code, from application server 106 and/or email server 108, and rendered and displayed the instructions to render an email inbox GUI 400 using a web browser, other HTML client, or other client application 110” Paragraph 0063. An email application is a first application that is displayed on a device. See Paragraph 0023 and Figure 4.)
receiving a first indication to compose a message in the user interface of the first messaging application, (“In response to a user selecting control 528 in email reply box 522, the GUI 800 provides message section 802 with additional options and controls to respond with an email message and/or live notes. More particularly, message section 802 includes an email message portion 804 for editing the email message, and a control 806 to add a note in the email message.” Paragraph 0081. Also see Paragraphs 0048-50, which describe electronically sharing an interactive note with recipient users, such as via an email message as illustrated in Figure 8.)
wherein the message comprises static content; (“FIG. 5 illustrates an email GUI 500 for one or more email messages 502 that includes static email content 504 and one or more notes 506 provided in-line as a continuous portion of the displayed GUI 500 including email messages 502” Paragraph 0070.)
receiving a second indication to insert an interactive component within the message in the user interface of the first messaging application; (“In response to a user selecting icon 906 in the note options 902 of FIG. 9, the GUI 1000 inserts a new editable note block 1004 in an email message 1006.” Paragraph 0083. Also see Paragraph 0082, which describes inserting an existing note into the email message. See Paragraphs 0023 and 0051, which describe that a note identifier [i.e. the linking parameter] is requested from the application server in response to an input to create new note. The note identifier is therefore determined in response to the note being inserted into the user interface of the email application.)
in response to receiving the second indication, creating the interactive component including determining at least one linking parameter for rendering the interactive component (“upon receiving the input to create a new note, the computing device sends a request to an application server for a unique note identifier for the new note, and the computing device stores the note identifier after the identifier is received from the application server. The computing device uses the note identifier to construct a link for the new note.” Paragraphs 0051-52. A note identifier is a linking parameter used to construct a link that when included in an email renders the note in-line with the email message, as discussed in Paragraph 0070.)
and linking interactive content associated with the interactive component to a shared storage; (“In response to selecting a note, the client application 110 identifies a note ID for the corresponding note and, as the note is edited, the client application stores edit data and also sends edit data (e.g., CRDT data) along with the note ID to the application server 106. The application server 106 stores the edit data in association with the corresponding note ID.” Paragraph 0072. Also see Paragraphs 0032-34, 0049, and 0051-52. A “note datastore” is a component within the application server, which is a shared storage. The interactive content corresponding to the interactive note is stored in the note datastore.)
based on the at least one linking parameter, rendering the interactive component within the message in the user interface of the first messaging application, (“the computing device sends instructions to the email server to include the note within the email message, such as by adding the note link constructed at block 214 into a body of the email message. Opening or following the note link in the email message directs a computing device to the application server to retrieve associated note data used to render and display the note” Paragraph 0052. Based on the note link which is constructed from the note ID [i.e. the at least one linking parameter], the interactive note is rendered in the user interface of the email application. See Figure 5 interactive note 506.)
wherein rendering the interactive component comprises displaying the interactive content associated with the interactive component with the static content of the message, (“FIG. 5 illustrates an email GUI 500 for one or more email messages 502 that includes static email content 504 and one or more notes 506 provided in-line as a continuous portion of the displayed GUI 500 including email messages 502.” Paragraph 0070.)
wherein changes to the interactive content made by a second user of a second messaging application are updated in real-time in the interactive component rendered within the message in the user interface of the first messaging application. (“the application server identifies one or more other computing devices, or one or more accounts associated with one or more other computing devices, that have been granted access to the note, or that have previously sent a note access request for the note, and automatically and in real-time sends the updated note data to each of the identified one or more other computing devices.” Paragraph 0061. Also see Paragraphs 20, 29, 34, 38, and 73. Edits made to a live, interactive note by the first user of the first email application and secondary users of second email applications are all recorded within the note datastore on the application server, which then updates all the computing devices with access to the note in real-time.)

Regarding Claim 17, MITCHELL further discloses further comprising causing display of the interactive content associated with the interactive component in-line with the static content in the message. (“FIG. 5 illustrates an email GUI 500 for one or more email messages 502 that includes static email content 504 and one or more notes 506 provided in-line as a continuous portion of the displayed GUI 500 including email messages 502.” Paragraph 0070.)

Regarding Claim 18, MITCHELL teaches a computer storage medium storing computer-executable instructions that when executed by at least one processor cause a computer system to: (Paragraphs 0089-91, Figure 12 memory 1206 and processor 1204.)
receive a message to be displayed in a user interface of a first messaging application, the message comprising an indication that an interactive component is to be rendered (“client application 110 requests and receives email message data from email server 108, and requests and receives note data from application server 106…  to generate FIG. 5, a user has selected an email message or email thread that includes a note, or has added a new note to the email message or thread” Paragraphs 0068-69. In response to the selection of an email message containing a note, a determination is made that a note is to be rendered in the user interface of the email application. See Paragraph 0044, which describes that the note is a live, interactive component: “Each note identifier corresponds to a live, interactive note within an email message”. See Figure 5 interactive note component 506 rendered in the user interface.)
in-line with static content of the message in the user interface of the first messaging application; (“At block 210, the computing device uses the received email message data and the note date to render or display an interface that includes the one or more notes within, or in-line with, an email message or email thread.” Paragraph 0046. Also see Paragraphs 21-22 and 70.)
process the received message to determine at least one linking parameter for linking the interactive component with interactive content stored in a shared storage; (“In response to selecting a note, the client application 110 identifies a note ID for the corresponding note and, as the note is edited, the client application stores edit data and also sends edit data (e.g., CRDT data) along with the note ID to the application server 106. The application server 106 stores the edit data in association with the corresponding note ID.” Paragraph 0072. Also see Paragraphs 0032-34, 0049, and 0051-52. A “note datastore” is a component within the application server, which is a shared storage. A note identifier or note ID is a linking parameter that is used to construct a link for the note, which is included in the body of an email message for rendering the note in-line with the content of the email.)
based on the at least one linking parameter, retrieve at least the interactive content from the shared storage; (“At block 208, in response to sending the note access request, the computing device receives, from the application server, note data for one or more notes that correspond to the one or more note identifiers. The computing device is configured to store and use the received note data to render or display the one or more notes on a display device. As discussed above, the note data may include or otherwise be based on CRDT data that tracks keystroke operations, which define content of each note.” Paragraph 0046. The note ID [i.e. linking parameter] is used to retrieve the interactive CRDT data stored in the note datastore in order to render the interactive content.)
cause the message to be rendered in the user interface of the first messaging application, (“In this embodiment, the client application 110 executes code from the application server 106, and uses the email message data from the email server 108 and the note data from the application server 106 to render the GUI 400” Paragraph 0068. See Figures 5-8, which show a message rendered with the email content and the interactive note content.)
wherein rendering the message in the user interface of the first messaging application includes rendering the interactive component, with the interactive content retrieved from the shared storage, within the message in-line with the static content of the message in the user interface of the first messaging application; (“FIG. 5 illustrates an email GUI 500 for one or more email messages 502 that includes static email content 504 and one or more notes 506 provided in-line as a continuous portion of the displayed GUI 500 including email messages 502.” Paragraph 0070.)
receive, in real-time, an indication of a change to content in the interactive component, wherein the change results from an interaction with the interactive content via a second messaging application; (“The user may edit a section of a note, for instance, by typing text, deleting text or other content, selecting/deselecting a checkbox or bubble, and the like… the client application 110 identifies a note ID for the corresponding note and, as the note is edited, the client application stores edit data and also sends edit data (e.g., CRDT data) along with the note ID to the application server” Paragraphs 0071-72. Edits made to the interactive note by a user accessing the note are stored in the note datastore. See Paragraphs 20, 23, 29, 34, and 61 which further describe that the changes made to the interactive note are also made by users of other computing device and are distributed to all computing device with access to the note in real-time.)
and update, in real-time, the rendering of the interactive component with the change to the interactive content in the user interface of the first messaging application. (“the application server identifies one or more other computing devices, or one or more accounts associated with one or more other computing devices, that have been granted access to the note, or that have previously sent a note access request for the note, and automatically and in real-time sends the updated note data to each of the identified one or more other computing devices.” Paragraph 0061. Also see Paragraphs 20, 29, 34, 38, and 73. Edits made to a live, interactive note by the first user of the first email application and secondary users of second email applications are all recorded within the note datastore on the application server, which then updates all the computing devices with access to the note in real-time.)

Regarding Claim 20, MITCHELL further discloses wherein the instructions, when executed by the at least one processor, further cause the computer system to update the interactive content of the interactive component with the change in the shared storage. (“In response to selecting a note, the client application 110 identifies a note ID for the corresponding note and, as the note is edited, the client application stores edit data and also sends edit data (e.g., CRDT data) along with the note ID to the application server 106. The application server 106 stores the edit data in association with the corresponding note ID.” Paragraph 0072. The application server updates the respective note in the note datastore with the edits made to the note by the users of the email application. Also see Paragraph 0061: the interactive note components displayed on the computing devices with access to the interactive note data are updated automatically in response to changes made to the note stored in the shared storage.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MITCHELL (US 2021/0409365 A1) in view of RASKIN (US 2020/0344188 A1).

Regarding Claim 2, MITCHELL discloses all the limitations of claim 1, on which claim 2 depends.
MITCHELL teaches a plurality of predetermined interactive component types in the user interface. (“More particularly, the GUI 600 includes a control 602 to format or organize text in the form of a checklist or other to-do-type list, and a control 604 to format or organize text in the form of a table in the selected note section.” Paragraph 0077. Also see Paragraph 0070.)
While MITCHELL teaches different types of notes, such as to-do lists and tables, and teaches creating and inserting a new note (Paragraph 82), MITCHELL does not explicitly teach wherein the program instructions, when executed by the at least one processor, further cause the at least one processor to cause display of a menu comprising the plurality of predetermined interactive component types in the user interface.
	However, RASKIN, which is directed to providing real-time, interactive objects within email, teaches wherein the program instructions, when executed by the at least one processor, further cause the at least one processor to cause display of a menu comprising the plurality of interactive component types. (“the user, via the user interface 250, selects the widget template from a plurality of widget templates stored in the database 240. It will be understood that the widget template may be a new widget template created by the user. After selection of the widget template, the user may configure the ca-widget with characteristics of the data source” Paragraph 0038. Also see Paragraph 0062 and Figure 3E, which describe a menu of templates for live interactive content to include within an email message.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the creation of a real-time, interactive component within an email message taught by MITCHELL by incorporating a menu of component types for selection by the user as taught by RASKIN. Since both references are directed to displaying real-time content within an email message and MITCHELL at least teaches that the interactive notes include different types, such as tables and checklists, the combination would have yielded predictable results. Such an implementation would improve the user experience by providing more customization of the interactive note for the user, and as suggested by RASKIN (Paragraph 0006), allow the user to create content that resonates more with recipient users.

Regarding Claim 3, MITCHELL in view of RASKIN further teaches wherein the program instructions, when executed by the at least one processor, cause the at least one processor to determine the at least one linking parameter in response to receiving a selection of an interactive component type among the plurality of predetermined interactive component types. (MITCHELL, “upon receiving the input to create a new note, the computing device sends a request to an application server for a unique note identifier for the new note, and the computing device stores the note identifier after the identifier is received from the application server. The computing device uses the note identifier to construct a link for the new note.” Paragraph 0051. Selection of the interactive component type from the menu is equivalent to an input for creating a note. In response to an input for creating a note, the note identifier and note link [i.e. linking parameter] is determined. Therefore, the note identifier would be determined in response to a user selecting a particular note from a plurality of note types.
Also see Paragraphs 0036 and 0062 of RASKIN, which discuss the live content having a data source from which the interactive content is pulled and configuring the data source. The data source is therefore a linking parameter that is determined after the selection of the interactive content from the menu. See Figure 3E, which shows the menu for selecting the interactive content, including a data source selection tab.)

Regarding Claim 16, MITCHELL discloses all the limitations of claim 1, on which claim 15 depends.
MITCHELL further teaches a plurality of predetermined interactive component types, (“More particularly, the GUI 600 includes a control 602 to format or organize text in the form of a checklist or other to-do-type list, and a control 604 to format or organize text in the form of a table in the selected note section.” Paragraph 0077. Also see Paragraph 0070.)
…wherein the at least one linking parameter is determined based on a selection of an interactive component type among the plurality of predetermined interactive component types. (MITCHELL, “upon receiving the input to create a new note, the computing device sends a request to an application server for a unique note identifier for the new note, and the computing device stores the note identifier after the identifier is received from the application server. The computing device uses the note identifier to construct a link for the new note.” Paragraph 0051. Selection of the interactive component type from the menu is equivalent to an input for creating a note. In response to an input for creating a note, the note identifier and not link [i.e. linking parameter] is determined. Therefore, the note identifier would be determined in response to a user selecting a particular note from a plurality of note types.)
While MITCHELL teaches different types of notes, such as to-do lists and tables, and teaches creating and inserting a new or existing note (Paragraph 82), MITCHELL does not explicitly teach further comprising displaying a menu comprising the plurality of interactive component types. 
However, RASKIN, which is directed to providing real-time, interactive objects within email, teaches further comprising displaying a menu comprising the plurality of interactive component types. (“the user, via the user interface 250, selects the widget template from a plurality of widget templates stored in the database 240. It will be understood that the widget template may be a new widget template created by the user. After selection of the widget template, the user may configure the ca-widget with characteristics of the data source” Paragraph 0038. Also see Paragraph 0062 and Figure 3E, which describe a menu of templates for live interactive content to include within an email message.)
RASKIN also teaches wherein the at least one linking parameter is determined based on a selection of an interactive component type among the plurality of predetermined interactive component types (See Paragraphs 0036 and 0062, which discuss the live content having a data source from which the interactive content is pulled and configuring the data source. The data source is therefore a linking parameter that is determined after the selection of the interactive content from the menu. See Figure 3E, which shows the menu for selecting the interactive content, including a data source selection tab.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the creation of a real-time, interactive component within an email message taught by MITCHELL by incorporating a menu of component types for selection by the user as taught by RASKIN. Since both references are directed to displaying real-time content within an email message and MITCHELL at least teaches that the interactive notes include different types, such as tables and checklists, the combination would have yielded predictable results. Such an implementation would improve the user experience by providing more customization of the interactive note for the user, and as suggested by RASKIN (Paragraph 0006), allow the user to create content that resonates more with recipient users.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over MITCHELL (US 2021/0409365 A1) in view of STEPLYK (US 2017/0364866 A1).

Regarding Claim 19, MITCHELL discloses all the limitations of claim 18, on which claim 19 depends.
MITCHELL further teaches wherein the instructions, when executed by the at least one processor, further cause the computer system to, in connection with updating the rendering of the interactive component with the change to the interactive content, (“The application server 108 stores this data and is configured to use the data to notify the account or recipient of the assignment and to push updated note content, in real-time, to each respective, assigned account or recipient.” Paragraph 0073. Also see Paragraph 0061, which teaches displaying an edited note in real-time and automatically updating the other computing devices in real-time.)
While MITCHELL teaches that the edit history of the interactive note is displayed (Paragraph 0074), MITCHELL does not explicitly teach displaying an identifier identifying the second user with the change to the interactive content.
However, STEPLYK, which is directed to collaboration objects in an email application, teaches displaying an identifier identifying the second user with the change to the interactive content. (“expanded UI element 702 displays information regarding updates to a document, as summarized by update indicator 742 (e.g., “3 updates”). In this case, additional details about updates to the document include a first update 748 specifying that “Joe added data to table”; a second update 750 specifying that “Kat updated intro slides”; and a third update 752 specifying that “Stacy edited intro slides.” In aspects, similar to the hyperlinks described above, the updates may also include hyperlinks such that users may quickly review the work of others.” Paragraph 0115. See Figure 7B, which displays identifiers of users that made updates to collaboration objects shared between a plurality of users.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the updating of a real-time interactive component displayed within an email message shared between a plurality of users taught by MITCHELL by incorporating the update history for displaying identifiers of users that made changes to a collaboration object taught by STEPLYK. Since MITCHELL teaches that a creation and edit history for the interactive note is displayed, the combination would have yielded predictable results. Such an implementation would merely amount to including an updates section, such as the embodiment illustrated in Figure 7B of STEPLYK, within the email GUI. Furthermore, as taught by STEPLYK (Paragraph 0015), this would allow users to quickly review the work of others, improving the collaboration experience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parr (US 2020/0153766 A1) teaches real-time communication, including interactive elements embedded in a messaging application. (¶ 47-48, 117, Figs. 4D and 5D)
Darrow (US 2018/0246933 A1) teaches an activity feed showing edits made to an attachment in an email application by a plurality of users. (¶ 40, 47, Fig. 2B)
Cohen (US 8,938,669 B1) teaches inline editing of a document along with a messaging interface. (Abstract, Fig. 7B)
Meyers (US 2015/0154156 A1) teaches rendering a preview of a document that is stored in a cloud server and granting permission to other users to view the document within the email. (Abstract, Fig. 5)
Soni (US 2018/0152407 A1) teaches task delegation within an email interface, including presenting interactive components, such as progress bars, that update with task completion status. (Abstract, Fig. 7)
Thazhmon (US 2013/0219296 A1) teaches real-time editing of an e-mail message, including displaying indicators of edits made by each user. (Abstract, ¶ 53-57, Figs. 4-5)
Beausoleil (US 2016/0285795 A1) teaches shared storage of content in a workspace accessed by a plurality of users and an edit/ comment history panel. (Abstract, ¶ 72-75, Fig. 12)
Kabbes (US 9,479,469 B2) teaches an email message that allows users to collaboratively work on a draft message. (Abstract, Fig. 10)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI R OKASHA/Examiner, Art Unit 2173